Title: To James Madison from Benjamin Rush, 7 December 1810
From: Rush, Benjamin
To: Madison, James


Dear Sir
Philadelphia Decemr 7th. 1810
Agreeably to your request I have in conjunction with my friend Dr Physick done every thing that I could for the relief of your nephew, but I am sorry to add—as yet without Success. We have in vain attempted to salivate him. In consequence of the failure of that, and Other remedies, we have concluded in a day, or two to make a small puncture in his breast in order to discharge the Water from it. I have encouraged him to expect a different issue from it from that which followed a similar operation upon his brother, from the consideration of its being performed by the hand of Dr Physick. You shall hear from me the result of it in a few days. In the mean while—I cannot help adding that in the most successful issue of the operation, there will be much to fear from his weakness, and perhaps from deep-seated obstruction in his lungs. I sincerely sympathize with all who know and love him. I have seldom met with a more amiable and interesting young man.
I thank you for the copy of the letter to Mr Pinkney upon the Subject of the African trade carried on by the Citizens of the United States, and I rejoiced very much in reading the pointed reflection upon it in your message to Congress. It has given great Satisfaction to all who feel and think justly upon that flagitious business.
ADieu! my dear Old friend. I think of you Often, and sincerely implore the fountain of all wisdom to direct all your Acts in the present arduous State of public Affairs, to the best interests of our Country, and the continuance of that fair and just reputation which a life laboriously devoted to the noblest pursuits and employments has given you, with the most enlightned & virtuous part of your fellow citizens. From Dear Sir yours very respectfully and Affectionately
Benjn. Rush
